DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The instant First Office Action on the merits is in response to claims filed on 11/18/2019.
Claims 1-4 are pending. Claim 1 is the base independent claim.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Internet Communication Policy Update
If Internet Communication (i.e. Email) is desired, Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be found here at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Claim Objections
Claims 1 and 3-4 are objected to because of the following informalities:  
In claim 1, line 4, “one or more overlay nodes” can be changed into --a plurality of overlay nodes-- for clarity, and it is recommended to change “the overlay nodes” thereafter into --the plurality of overlay nodes--.
In claim 1, line 6, “the control center” can be changed into --a control center-- for clarity.
In claim 1, line 14, “said topology” can be changed into --the logical network topology--.
In claim 3, line 1, “the users’ requests” can be changed into --end users’ requests--.
In claim 3, line 4, “the candidate overlay path” can be changed into --a first candidate overlay path--.
In claim 3, line 5, “the candidate overlay path” can be changed into --a second candidate overlay path--.
In claim 3, line 6, “the end users” can be changed into --end users--.
In claim 4, line 1, “the end user” can be changed into --an end user among the end users--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Ricciulli (US 2011/0228678) in view of Liu et al (US 2011/0225312).
Regarding claim 1, Ricciulli discloses a system for accelerating clouding gaming over overlay network (par 51), comprising:
one or more interactive-streaming-based application servers (figs. 1-4 & 24-25; for example, source endpoint), 
one or more end users (figs. 1-4 & 24-25; for example, destination endpoint), one or more overlay nodes (figs. 1-4 & 27-28; for example, overlay nodes), one or more control centers (figs. 1-4 & 27-28; for example, gateway; also see par 35, gateway node),
wherein the control center determines whether an underlay path or an overlay path should be used to serve the end user’s request (par 35-37; in one embodiment, gateway determines a path for sending data from the source endpoint to the destination endpoint),
wherein the end user’s request is sent to the selected application server for video data (par 36; e.g. selecting optimized path for sending the user’s requested communication, hence it is obvious transmission of video data can be requested at the selected source node);
wherein upon determining an overlay path should be used to serve the end user’s request, the control center performs an overlay routing method to construct a logical network topology (par 19; e.g. create a virtual topology; also see fig. 3) with the overlay nodes as vertexes and links between the overlay nodes as the edges (fig. 3; i.e. overlay network) and selects an overlay path for the end user based on the network statuses (par 20; e.g. measuring path cost such as connection delay time delay) measured and reported by the overlay nodes and said topology (par 32-42; e.g. the construction of overlay forwarding path is based on path costs associated with the network statuses and performances of the overlay nodes; also see fig. 2);
wherein information of the overlay path selected by the control center is stored in metadata encapsulated with the video data (par 38-39; e.g. path information can be encapsulated with the data); and
wherein the overlay nodes route the video data according to the information stored in said metadata to the end user (par 39; e.g. When 130a receives the packets, overlay software 150a decodes or de-encapsulates the encapsulated data, and finds the encoded "160" address).
Ricciulli does not explicitly disclose:
wherein the control center selects which application server to serve a given end user’s request (emphasis added).
However, Liu discloses:
In Fig. 1A & par 86-87, e.g.  the client requests the streaming controller (centralized) to establish a streaming session including select a mesh cache server for the client and selecting (and establishing) a streaming path (route, link, connection) between the client and the mesh cache server to meet its QoS requirements (data rate, delay, packet loss) for streaming the first N clips.
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Liu with the electronic system of Ricciulli. One is motivated as such to improve network performance (Liu, par 70).

Regarding claim 2, Ricciulli discloses:
wherein the network status includes network delay, delay jitter, packet loss, underlay links, and available bandwidth of underlay links (par 43; for example, preferable metrics include delay, throughput, jitter, and loss).

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Barrett (US 2017/0026305, e.g. figs. 1-2, par 31), Liu et al (US 2015/0149434, e.g. fig. 1, abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023.  The examiner can normally be reached on 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAOTANG WANG/Primary Examiner, Art Unit 2474